Citation Nr: 1324678	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  11-17 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to an increased rating for service-connected left ear hearing loss disability, currently rated 0 percent.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to July 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO) that determined that new and material evidence had been received to reopen a previously a previously denied claim for service connection for a right ear hearing loss disability, but denied the claim on the merits.  The September 2010 rating decision also denied a compensable rating for a left ear hearing loss disability.

Although the RO reopened the claim, it is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In a December 2012 decision, the Board reopened the claim for service connection for a right ear hearing loss disability.  The Board remanded the claim for service connection for a right ear hearing loss disability and the claim of entitlement to a compensable rating for left ear hearing loss disability for additional development.

The Veteran was previously represented by The American Legion.  He revoked that appointment of representative in June 2013.  He indicated that he was now "PRO SE, with third party help."  The Board interprets this statement to mean that the Veteran wished to be self represented.  He also indicated that he was appointing A.G. Friedman, NSO of Allied Veterans Org. as his designated third party.  He enclosed a VA Form 21-0845 authorizing VA to disclose personal information to a third party, Alvin G. Friedman, NSO for Allied veterans Organization.  It is noted that Mr. Friedman is not currently an accredited representative nor is Allied Veterans Org a recognized Veterans Service Organization.  Consequently, the Board will consider the Veteran to be self represented.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and probative evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed right ear hearing loss disability and his service or that it manifested to a compensable degree within a year of service separation. 

2  Audiometric testing in July 2010 and January 2013 shows Level XI hearing in the left ear.

3.  The Veteran's left ear hearing loss is service-connected based on aggravation and when the preexisting hearing loss of 0 percent is deducted from the current disability level of 10 percent, the result is a 10 percent rating.

4.  The Veteran has a compensable left ear hearing loss and his right ear hearing loss meets the criteria of 38 C.F.R. § 3.385, but the right ear hearing loss is Level I.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss cannot be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309, 3.385 (2012). 

2.  A 10 percent rating, but not higher, is warranted for left ear hearing loss disability.  38 U.S.C.A. §§ 1155, 5103, 5107, 5107A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.322, 4.1, 4.3, 4.7, 4.22, 4.85, 4.86 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2012). 

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Only generic notice, and not Veteran-specific notice is required.  38 U.S.C.A. § 5103(a) (West 2002).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The Board finds that VA's duty to notify has been more than satisfied.  

With respect to the service connection and increased rating claims on appeal, the RO notified the Veteran of what evidence was required to substantiate the claims in a May 2010 letter.  That letter informed the Veteran what evidence he was expected to provide and of what assistance the VA could provide him in obtaining this evidence.  That letter also informed the Veteran of the information and evidence required to substantiate the claims.  That letter provided proper preadjudication notice.  That letter also informed the Veteran of the elements required.

VA also has a duty to assist a Veteran in the development of his claims.  That duty includes assisting in the procurement of service medical records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The RO associated the Veteran's service medical records, and VA and private treatment records with the claims file and electronic claims file.  No outstanding evidence has been identified.  In fact, the Veteran indicated in a March 2013 statement that he did not have any additional evidence to submit in support of his appeal.  

The Veteran was afforded VA audiological examination in connection with the claims, most recently in January 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A copy of the January 2013 VA examination report has been associated with the claims file.  The Board finds the January 2013 VA examination report was thorough and adequate upon which to base a decision.  The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's right and left ear hearing loss disabilities under the applicable rating criteria.  The Board finds that there has been substantial compliance with the December 2012 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Therefore, VA's duties to notify and assist are met.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the claim.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran seeks service connection for a right ear hearing loss disability.  He maintains that his current right ear hearing loss is the result of exposure to in-service acoustic trauma.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999).

For certain chronic disorders, such as organic diseases of the nervous system, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the chronic disease identity is established there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2012).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has been diagnosed with an organic disease of the nervous system, right ear sensorineural hearing loss, which is a chronic disease.

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

Although VA regulations prohibit an award of service connection where audiometric test scores are within established limits, the regulations does not prevent a Veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  The threshold for normal hearing was from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  38 C.F.R. § 3.385 (2012); Hensley v. Brown, 5 Vet. App. 155 (1993)

The Veteran is currently diagnosed with a right ear hearing loss disability.  A May 2010 VA audiological evaluation showed that auditory threshold in at least one frequency of 40 decibels or greater.  The Veteran underwent a VA audiology examination in July 2010, which did not show hearing loss for VA compensation purposes.  Notwithstanding the foregoing, as the Veteran was found to have a right ear hearing loss disability for VA compensation purposes during the appeal period, the Board finds that he met the criteria for a right ear hearing loss disability and thus is found to have a present disability during the pendency of the claim.  38 C.F.R. § 3.385 (2012); McLain v. Nicholson, 21 Vet. App. 319 (2007) 

A review of the Veteran's service medical records shows that he had no evidence of a right ear hearing loss disability for VA compensation purposes at audiological examinations performed at service entrance in August 1974, and in February and November 1976.  38 C.F.R. § 3.385 (2012).  A July 1977 service separation examination report shows that the Veteran had right ear hearing loss for VA compensation purposes as puretone thresholds from 2000 to 4000 Hertz were to 40 decibels.  38 C.F.R. § 3.385 (2012).  Thus, as there is in-service evidence of right ear hearing loss for VA compensation purposes at service discharge in July 1977, a disease is shown in service.  However, while an increased hearing threshold is shown, the evidence does not show what type, if any, of hearing loss was shown at that time.  Therefore, the Board cannot conclude that a chronic disability was shown in service without medical evidence supporting that finding.

The Board has examined the evidence finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current right ear hearing loss disability is etiologically related to his military service.  In January 2013, a VA examiner addressed the etiology of the Veteran's right ear hearing loss disability, and found that it was not related to his service.

After review of the Veteran's claims file, to include the service medical records, and audiological evaluation, the January 2013 VA examiner opined that it was less likely as not that the Veteran's right ear hearing loss had its onset during military service.  The examiner reasoned that although there was a significant threshold shift in the right ear between the Veteran's entrance and separation examination reports, it appeared temporary in nature.  The examiner commented that exposure to either impulse sounds or continuous exposure could cause a temporary threshold shift (TTS), and that it usually disappeared in 16 to 48 hours after exposure to loud noise.  The VA examiner noted that impulse sounds and continuous exposure to loud noise could damage the structure of the inner ear and hair cells, resulting in hearing loss.  The examiner stated that if hearing did not completely recover from a TTS, then permanent hearing loss would exist and could be detected by a subsequent audiogram.  In applying that reasoning to the Veteran's case, the examiner opined that although the Veteran had suffered from an in-service TTS in the right ear, there was no permanent hearing loss as evidenced by normal puretone thresholds during March 1979 and April 1981 VA audiological examinations.  Those VA audiological examination reports, dated in March 1979 and April 1981, show that the Veteran did not have a right ear hearing loss disability for VA compensation purposes.  

The January 2013 VA examiner's opinion is against the claim and is uncontroverted.  It is also consistent with the service medical records and post-service medical evidence showing that the Veteran had a significant threshold shift in his right ear that resolved as evidence by normal audiograms performed by VA in March 1979 and April 1981.  Finally, the January 2013 VA examiner's conclusion was provided after an audiological examination of the Veteran and review of the claims file, and was supported with plausible rationale.  When VA provides a medical examination, it must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. July 2010).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); Claiborne v. Nicholson, 19 Vet. App. 181 (2005).

The Board finds the VA examiner's January 2013 opinion to be of high probative value because it is supported by rationale and is clearly based upon a comprehensive and factually accurate review of the record.  It is uncontroverted and against the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Overall, the Board finds that the preponderance of the evidence is against the claim for service connection for a right ear hearing loss disability on a direct incurrence basis.  The Board finds that the preponderance of the evidence of record weighs against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that service connection for a right ear hearing loss disability on a presumptive basis is also not warranted.  The January 2013 VA examiner opined that the Veteran's TTS of the right ear did not result in any permanent right ear hearing loss for VA compensation purposes as evidenced by the normal puretone thresholds during VA audiological examinations in March 1979 and April 1981.  The first post-service evidence of any right ear hearing loss for VA compensation purposes was in May 2010.  Thus, an award service connection for a right ear hearing loss disability on a presumptive basis is also not warranted.  38 C.F.R. §§ 3.307, 3.309 (2012).  The Board finds that the normal findings on audiology examination in March 1979 and April 1981 are persuasive evidence that against a finding of continuity of symptomatology since service.

The Board therefore finds that the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had a right ear hearing loss disability since service or within a year of discharge are inconsistent with the contemporaneous evidence.  Thus, the Veteran's lay assertions of continuity of bilateral hearing loss symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  The Board find the Veteran's historical recollections to be inconsistent with the objective medical evidence.  Madden v. Gober, 125 F.3d 1477 (1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claim of entitlement to service connection for a right ear hearing loss disability must be denied.  The criteria to establish entitlement to service connection for the claimed disorder are not met, either through medical or lay evidence.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

The Veteran seeks an increased compensable rating for his service-connected left ear hearing loss disability.  He maintains that his left ear hearing loss has increased in severity and that a compensable disability rating is warranted.  In April 2010, VA received the Veteran's claim for increased compensation for his service-connected left ear hearing loss disability.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).

In cases where the rating of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2012). 

Hearing loss disability is normally rated using Table VI.  38 C.F.R. § 4.85, Table VI (2012).  The horizontal lines in Table VI represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test and the average of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz.  The numerical designation of impaired efficiency, Roman Numeral I through XI, will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b) (2012).

The percentage rating will be found from Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2012).

If impaired hearing is service-connected in only one ear, in order to determine the percentage rating from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I, unless the service-connected ear qualifies for a 10 percent rating.  38 C.F.R. §§ 3.383, 4.85(f) (2012). 

Compensation is payable for some combinations of service-connected and nonservice-connected disabilities in paired organs or extremities as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of willful misconduct.  That compensation includes hearing impairment in one ear compensable to a degree of at least 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3) (2012).

When the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent scores, or for other reasons, or when indicated under 38 C.F.R. § 4.86, Table VIa is used to determine a Roman Numeral designation based only on puretone threshold average.  38 C.F.R. § 4.85(c) (2012).

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2012).  When the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2012).

In cases involving aggravation during active service, the rating will compensate only the degree of disability over and above the degree of disability existing at the time of entrance into active service.  It is necessary to deduct from the present rating the degree, if ascertainable, of the disability existing at the time of entrance into active service.  38 C.F.R. §§ 3.322(a), 4.22 (2012).

The RO originally awarded service connection for a left ear hearing loss disability on the basis that it had preexisted service and was aggravated therein.  The RO determined that the Veteran's pre-service left ear hearing loss to have been 10 percent in an April 1979 rating decision.  However, that finding was based on criteria for the rating of hearing loss that have since been amended.  52 Fed. Reg. 44119 (1987).  Therefore, the Board finds that the preexisting level of left ear hearing loss disability must be recalculated using the current criteria before adjustment is made to the present level of disability for aggravation.  The Board finds that it is not appropriate to continue to use amended criteria to determine the preexisting level of hearing loss in the left ear, because the new criteria are more favorable to the Veteran in that determination.

On service entrance examination in August 1974, the puretone thresholds in the Veteran's left ear were 70, 75, 80, and 70 at 1000, 2000, 3000, and 4000 Hertz.  Therefore, the average was 73.75.  The Maryland CNC test was no administered and word recognition scores are not available.  Therefore, the Board finds that it is appropriate to find the preexisting level of impairment using Table VIa, without the use of speech discrimination testing.  38 C.F.R. § 4.85(c) (2012).  Using Table VIa, the roman numeral for the left ear on entrance to service was VI.  Applying that to Table VII, and assuming that the other ear was a I, shows a preexisting percentage of 0 percent.  38 C.F.R. § 4.85, Tables VIa, VII (2012).  Therefore, the Board finds that the preexisting level of hearing loss disability was 0 percent and no adjustment to the current disability rating percentage warranted is required to adjust for the fact that service connection has been awarded on the basis of aggravation.  38 C.F.R. § 3.310 (2012).

During the course of the appeal, the Veteran underwent VA audiological examinations in July 2010 and January 2013 to determine the current severity of his service-connected left ear hearing loss disability.  The Veteran underwent a VA audiological evaluation in May 2010.  As a speech discrimination test using the Maryland CNC test was not provided, that examination cannot be used to rate the service-connected left ear hearing loss disability under the schedular criteria.  38 C.F.R. § 4.85(a) (2012). 

The July 2010 VA examination revealed the following pure tone thresholds:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
RIGHT
20
25
30
35
LEFT
105
105
105
105

The average pure tone thresholds were noted to be 105 for the left ear and 27.5 in the right ear.  Speech audiometry testing revealed speech recognition ability of 0 percent in the left ear and 100 percent in the right ear.

Applying the method for rating hearing loss to the results of the Veteran's July 2010 audiological evaluation reveals XI hearing in the left ear, based on application of the reported findings to Table VI.  The nonservice-connected right ear is assigned Level I for rating purposes.  38 C.F.R. § 4.85(f) (2012).  Application of those findings to Table VII corresponds to a 10 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).

The January 2013 VA examination revealed the following pure tone thresholds:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
RIGHT
20
35
35
40
LEFT
105
105
105
105

The average pure tone thresholds were noted to be 105 for the left ear and 32.5 in the right ear.  Speech audiometry testing revealed speech recognition ability of 0 percent in the left ear and 98 percent in the right ear.

Applying the method for evaluating hearing loss to the results of the Veteran's January 2013 audiological evaluation reveals XI hearing in the left ear, based on application of the reported findings to Table VI.  The nonservice-connected right ear is assigned Level I for rating purposes.  38 C.F.R. § 4.85(f) (2012).  Application of those findings to Table VII corresponds to a 10 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2012). 

The Board further observes that the pure tone thresholds recorded on the VA audiological evaluations show exceptional hearing impairment in the left ear as defined by regulation.  However, application of the reported findings to Table VIa results in Level XI hearing in the left ear.  The nonservice-connected right ear is assigned Level I for rating purposes.  38 C.F.R. § 4.85(f) (2012).  Application of those findings to Table VII corresponds to a 10 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Therefore, a higher rating is not warranted.  38 C.F.R. § 4.86(a) (2012). 

Therefore, the Veteran meets the criteria for a 10 percent rating, but not higher, for left ear hearing loss.  However, where a service-connected ear meets the criteria for a 10 percent rating and the nonservice-connected ear meets the criteria of 38 C.F.R. § 3.385, then the ears are both rated as if service-connected.  38 C.F.R. § 3.383 (2012).

Therefore, the Board will apply the results of the VA examinations as if the Veteran were service-connected for bilateral hearing loss disability.  Unfortunately, the July 2010 testing results of a puretone average threshold of 27.5 and a speech discrimination score of 100 percent result in the assignment of Roman numeral I for the right ear.  38 C.F.R. § 4.85, Table VI (2012).  Therefore, no change is warranted.  In addition, the January 2012 testing results of a puretone average threshold of 32.5 and a speech discrimination score of 98 percent also result in the assignment of Roman numeral I for the right ear.  38 C.F.R. § 4.85, Table VI (2012).  Therefore, no change is warranted.

The Veteran's hearing loss disability remained constant throughout the course of the period on appeal as demonstrated by similar findings on VA examinations in 2010 and 2013.  Therefore, staged ratings are not warranted for this disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has not made any assertions that the July 2010 and January 2013 audiological examinations were defective or that they had failed to address the functional effects of his left ear hearing loss disability.  During the January 2013 VA examination, the VA examiner indicated that the Veteran's hearing loss had an impact on the ordinary conditions of his daily life.  The Veteran indicated that he had to turn up the television in order to hear it.  He also reported that he was unable to hear someone call his name during the course of his employment as a mail carrier.  Therefore, the functional effects of his hearing loss disability were adequately addressed and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted.  38 C.F.R. § 3.321(b) (2012). 

The determination of whether a claimant is entitled to an extra-schedular rating is a three step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate, and no referral is required.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111 (2008).

The criteria provides for higher ratings.  The current rating adequately describes the severity of aggravation of the Veteran's left ear hearing loss prior.  Because the applicable schedular criteria are adequate, Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  The Board notes that the evidence also does not show frequent hospitalization or marked interference with employment due to hearing loss.  38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, although the Veteran has submitted evidence of a medical disability, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, the Veteran has remained employed as mail carrier as of the time of the January 2013 VA examination.  Therefore, the question of entitlement to a total disability rating based upon individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 477 (2009); Roberson v. Principi, 251 F.3d. 378 (Fed. Cir. 2001).


ORDER

Service connection for a right ear hearing loss disability is denied. 

A 10 percent rating, but not higher, for left ear hearing loss is granted.



____________________________________________
Harvey P. Roberts
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


